Citation Nr: 1328552	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected status post spinal fusion, lumbar 
spine, with radiculopathy, prior to July 27, 2009, and in 
excess of 40 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity 
(RLE).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to November 
1996 and from January 1997 to December 2004.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, service connection 
for a low back disability was granted, and a 20 percent 
rating was assigned effective December 4, 2004.  
Subsequently, in a November 2009 rating decision, the RO 
increased the Veteran's low back disability rating to 40 
percent, effective July 27, 2009.  In a November 2011 rating 
determination, the RO granted separate service connection 
for RLE radiculopathy and assigned a 10 percent disability 
rating, effective July 27, 2009.  

In March 2013, the claims were remanded for additional 
development, and they have now been returned for further 
appellate consideration.  

The following determinations are based on review of the 
Veteran's claims file in addition to his Virtual VA 
"eFolder."  


FINDINGS OF FACT

1.  For the increased rating period prior to July 27, 2009, 
the Veteran's service-connected lumbar spine disability did 
not manifest forward flexion of the thoracolumbar spine 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes of 
intervertebral disc syndrome.  

2.  For the increased rating period from July 27, 2009, the 
Veteran's service-connected lumbar spine disability did not 
manifest unfavorable ankylosis of the entire thoracolumbar 
spine.  

3.  A preponderance of the evidence weighs against finding 
that manifestations of the Veteran's RLE radiculopathy 
amount to any more than mild incomplete paralysis of the 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  For the increased rating period prior to July 27, 2009, 
the Veteran's service-connected lumbar spine disability did 
not manifest forward flexion of the thoracolumbar spine 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes of 
intervertebral disc syndrome.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2012).

2.  For the increased rating period from July 27, 2009, the 
Veteran's service-connected lumbar spine disability did not 
manifest unfavorable ankylosis of the entire thoracolumbar 
spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.71a, Diagnostic Code 5243 (2012).  

3.  The criteria for a disability evaluation higher than 10 
percent for the Veteran's service-connected RLE 
radiculopathy have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, 
DC 8520 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In this case, prior to the initial adjudication of the 
Veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Thus, as to the issue of a 
higher initial disability rating for the now service-
connected low back disability, and the separately assigned 
rating for associated neurological abnormalities, increased 
ratings are "downstream" issues.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  With 
respect to the Dingess requirements, the Veteran was 
provided with these requirements in the September 2006 VCAA 
letter mentioned above.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
Moreover, Social Security Administration (SSA) records have 
been obtained.  He has also been afforded several VA 
examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  

In sum, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 
38 C.F.R. Part 4 (2012).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2012).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2012); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the 
case herein, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations may 
be assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known 
to the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. § 4.3 (2012).  

Spine

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The disabilities of the 
spine that are rated under the General Rating Formula for 
Diseases and Injuries of the Spine include lumbosacral 
strain (DC 5237).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is provided for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is provided for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2012).  
 
Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate DC.  

Note (2) (See also Plate V) provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Note (3) to the rating formula provides that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is considered normal for 
that individual will be accepted.  

Note (4) instructs to round each range of motion measurement 
to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a (2012).  

The DCs for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also DC 5003); 5243 
Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 2 months.  38 
C.F.R. § 4.71a (2012).  

DC 5010 is for arthritis due to trauma, substantiated by X-
ray findings and provides for rating as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010 (2012).  DC 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003 (2012).  

(Normal ranges of motion associated with the lumbar spine 
are flexion forward to 95 degrees, extension backwards to 35 
degrees, lateral flexion to 40 degrees, and rotation to 35 
degrees.  VA Physician's Guide to Disability Evaluation 
Examinations, § 2.23 on p. 2-10 (Paul M. Selfon, M.D., 
Editor-in-Chief.)  

Lumbar Spine Increased Disability Rating

Background and Analysis

The Veteran is in receipt of a 20 percent rating for 
service-connected lumbar spine disability for the increased 
rating period prior to July 27, 2009, and a rating of 40 
percent thereafter, under the provisions of 38 C.F.R. § 
4.71a, DC 5241.  




Increased Rating Period prior to July 27, 2009

After a review of all the evidence in this Veteran's case, 
the Board finds that a preponderance of the evidence is 
against the Veteran's claim for an increased rating in 
excess of 20 percent for service-connected lumbar spine 
disability for the period prior to July 27, 2009.  

Review of the record reflects that the Veteran had back 
problems during service and had a spinal fusion performed in 
February 2004.  Upon VA examination in March 2005, range of 
motion testing of the lumbar spine showed forward flexion 
from 0 to 85 degrees, extension from 0 to 10 degrees, left 
lateral flexion from 0 to 20 degrees, and right lateral 
flexion from 0 to 25 degrees.  Rotation, bilaterally, was 
from 0 to 10 degrees.  Neurological testing was normal.  The 
examiner assessed an additional loss of 20 degrees of motion 
during flare-ups due to pain.  

In an August 2005 rating decision, a 20 percent rating was 
assigned for status post spinal fusion.  

Private and VA records show treatment for low back 
complaints from 2005 through 2007.  Pertinent to the current 
period in question are results of magnetic resonance imaging 
(MRI) testing in September 2005.  At that time, 
characteristic postoperative changes of the posterior 
fixation and interbody fusion at L5-S1 were noted.  There 
was extensive postoperative fibrosis and perineural fibrosis 
without evidence of disc herniation and very minimal disc 
bulges at L3-4 and L4-5.  VA records show that the Veteran's 
low back complaints had improved in March 2006 with 
medication and physical therapy.  However, in August 2006, 
he said that he continued to have some pain on a daily 
basis.  VA electromyogram (EMG) testing in March 2007 showed 
no evidence of lumbar radiculopathy.  In August 2007, the 
Veteran reported back pain with some radiculopathy into the 
RLE.  

SSA records reflect that the Veteran was awarded benefits 
based primarily on his back problems.  The disability began 
in December 2004.  

When examined by VA on July 27, 2009, there was tenderness 
from L1 to L5 midline.  There was no paraspinal muscle spasm 
noted, but there was mild tenderness to the lumbar 
paraspinal muscles.  There was no listing, or spasm.  He 
also had mild to moderate incoordination with range of 
motion.  Forward flexion of the lumbar spine was from 0 to 
30 degrees, extension from 0 to 12 degrees, lateral flexion 
bilaterally from 0 to 10 degrees, and rotation bilaterally 
from 0 to 10 degrees.  There was no increased in pain with 
initial range of motion.  Repetitive testing was not 
performed due to increased pain.  The Veteran appeared to 
have moderate fatigue, weakness, and lack of endurance with 
the initial range of motion of the lumbar spine.  The 
Veteran listed to the left lower extremity when standing.  

In a November 2009 rating decision, the RO assigned a higher 
disability evaluation of 40 percent for the service-
connected lumbar spine disorder, effective from the date of 
VA exam on July 27, 2009.  

Here, the Board finds that, based on measures of range of 
motion of the thoracolumbar spine, the Veteran's lumbar 
spine disability does not meet or more nearly approximate 
the criteria for an increased rating in excess of 20 percent 
under the General Rating Formula for Diseases and Injuries 
of the Spine.  For a 40 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
evidence must show forward flexion of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  As 
noted above, the 2005 examination reflects that the Veteran 
had forward flexion to 85 degrees.  On repetitive use, the 
VA examiner opined that there was 20 degrees of additional 
limitation of motion due to pain.  There was also no noted 
additional limitation on motion with repetitive use due to 
weakness, impaired endurance, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  

Subsequently dated records do not show an increase in 
limitation of range of motion and additional subjective 
complaints until exam by VA in July 2009.  Thus, for the 
period prior to the July 27, 2009, examination, a rating in 
excess of 20 percent for status post fusion of the lumbar 
spine is not warranted.  The Board has also considered 
additional limitations of motion due to pain or other 
orthopedic factors as limiting motion where the pain begins 
or where the evidence shows such factors limit functional 
use.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In 
fact, consideration of these factors resulted in the initial 
assignment of 20 percent in that there was significant 
limitation of range of motion of the lumbar spine for the 
period in question.  
Even with consideration of additional limitation of motion 
due to pain (20 degrees), the range of motion does not more 
nearly approximate forward flexion of the thoracolumbar 
spine 30 degrees or less, which is required for the 40 
percent rating.  The specific clinical measures of ranges of 
motion, including the VA examiners' findings and opinions 
regarding additional limitations of motion due to such 
factors, have been weighed and considered by the Board.  
Such specific measures and findings are of more probative 
value in determining specific ranges of motion than are 
general histories or general descriptions of symptoms of 
pain.  

For these reasons, the Board finds that, for the increased 
rating prior to July 27, 2009, the criteria for an initial 
disability rating in excess of 20 percent for lumbar spine 
disability have not been met.  38 C.F.R. §§ 4.3, 4.7(2012).  

Increased Rating Period from July 27, 2009

After a review of all the evidence in this Veteran's case, 
the Board also finds that a preponderance of the evidence is 
against the Veteran's claim for an increased rating in 
excess of 40 percent for service-connected lumbar spine 
disability for the period from July 27, 2009.  For the 
increased rating period from July 27, 2009, the Veteran's 
service-connected lumbar spine disability did not manifest 
unfavorable ankylosis of the entire thoracolumbar spine.  

VA records reflect that in 2010 the Veteran's back 
complaints included tingling and numbness in the lower 
extremities.  In September 2010, testing showed evidence of 
a right L5-S1 radiculopathy.  There was no diffuse 
sensorimotor peripheral neuropathy in either extremity.  
(Service connection was established separately for this 
radiculopathy in a November 2011 rating decision.  The claim 
for an increased rating is addressed later in this 
decision.)  

When examined by VA in July 2012, the Veteran reported daily 
pain with occasional radiation in the RLE.  Range of motion 
testing showed forward flexion of the lumbar spine to 65 
degrees with extension to 30 degrees.  Right and left 
lateral flexion were to 30 degrees, and right lateral 
rotation was to 30 degrees, while left lateral rotation was 
to 25 degrees.  The Veteran was able to perform repetitive 
use testing with three repetitions.  There was objective 
evidence of pain at the end of flexion and extension ranges 
of motion.  Symptoms associated with the back condition 
included pain and restricted movement.  There was no 
guarding or muscle spasm of the thoracolumbar spine.  

Based upon these findings, and the Veteran's reported 
symptoms and limitations of motion and function, the Board 
finds the assignment of a rating in excess of 40 percent for 
lumbar spine disability is not warranted for the period from 
July 27, 2009, as the requirement of unfavorable ankylosis 
of the entire thoracolumbar spine has not been met at any 
time during the increased rating period from that date.  38 
C.F.R. § 4.71a, DC 5237 (2012).  Overall flexion had 
improved since exam in 2007, but it is noted that the 
Veteran had functional loss and/or impairment due to pain to 
include pain on movement and restricted movement which is 
further addressed below.  It is clear that the 
symptomatology (unfavorable ankylosis of the entire 
thoracolumbar spine) that would warrant a rating in excess 
of 40 percent is not shown.  Moreover, the evidence did not 
show that the Veteran has incapacitating episodes requiring 
bedrest prescribed by a physician and treated by a 
physician.  

In further discussion as to functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint, the Board notes the Veteran's reported daily 
pain with some restriction of impairment of function to 
include restriction of movement.  However, as noted above, 
his flexion was noted to have improved in 2012 when compared 
to previous evaluations, and his radiating pain is 
compensated in a separate disability rating.  This is 
consistent with the express contemplation of range of motion 
with pain, whether or not it radiates, and stiffness and 
aching in the spine, in the General Rating Formula.  See 38 
C.F.R. § 4.71a, DC 5241 (2012).  

The specific clinical measures of ranges of motion, 
including examiners' findings and opinions regarding 
additional limitations of motion due to such factors, have 
been weighed and considered by the Board.  Such specific 
measures and findings are of more probative value in 
determining specific ranges of motion than are general 
histories or general descriptions of symptoms of pain.  

For these reasons, the Board finds that the weight of the 
evidence is against a finding of an increased rating in 
excess of 40 percent for lumbar spine disability for the 
period from July 27l, 2009.  To the extent any higher level 
of compensation is sought, the preponderance of the evidence 
is against this claim, and hence the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 4.3, 4.7 (2012).  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the RLE

Under 38 C.F.R. § 4.71a, DC 5241, Note 1, any associated 
objective neurological abnormalities, including but not 
limited to, bowel or bladder impairment, should be evaluated 
separately under the appropriate DC.  At the July 2009 exam, 
there was report of tingling and numbness in the lower 
extremities.  The Veteran's leg strength was 5+ bilaterally.  
There was no evidence of muscle atrophy or gait abnormality.  
EMG and nerve conduction studies showed evidence of a right 
L5-S1 radiculopathy but with no diffuse sensorimotor 
peripheral neuropathy in either lower extremity.  

Based on these findings, a separate 10 percent rating was 
granted for peripheral radiculopathy of the RLE upon rating 
decision in November 2011.  

Subsequently added to the record was a previously dated 
private nerve conduction study and EMG test report from June 
2010.  At that time, nerve studies showed normal terminal 
and F-wave latencies of the bilateral peroneal nerves and 
posterior tibial nerves.  Following EMG testing which showed 
positive sharp waves in the right L5-S1 paraspinal muscles, 
the final diagnosis was evidence of a right L5-S1 
radiculopathy, but no electrophysiological evidence of a 
diffuse sensorimotor peripheral neuropathy in either 
extremity.  

Subsequently dated treatment records reflect ongoing 
complaints of associated pain, tingling, and numbness in the 
lower extremities, but in December 2012, it was noted that 
his lumbar spine condition was stable.  

In consideration of the above, the Board finds that an 
initial rating in excess of 10 percent is also not warranted 
for RLE.  Although the Board has considered the argument 
that a rating increase is warranted, the overall disability 
picture does not more closely approximate the rating 
criteria for more than mild incomplete paralysis of the 
sciatic nerve.  As noted above, EMG and nerve studies result 
show only mild residuals.  There is no guarding, atrophy, or 
muscle atrophy indicated, and there is no 
electrophysiological evidence of a diffuse sensorimotor 
peripheral neuropathy in the lower extremities.  

As such, the Veteran is entitled to a separate rating of 10 
percent, but no higher, throughout the rating period on 
appeal, for radiculopathy of the RLE due to his service-
connected lumbar spine disability.  

Extraschedular Consideration

The Board has considered whether an extraschedular 
evaluation would have been warranted for lumbar spine 
disability.  In exceptional cases an extraschedular rating 
may be provided.  38 C.F.R. § 3.321 (2012).  The threshold 
factor for extraschedular consideration is a finding that 
the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disabilities with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, 
the Board finds that the symptomatology and impairment 
caused by the Veteran's service-connected lumbar spine 
disability are specifically contemplated by the schedular 
rating criteria, and no referral for extraschedular 
consideration is required.  The service-connected lumbar 
spine disability rating criteria specifically provide for 
ratings based on the presence of painful arthritis, 
limitation of motion of the spine (including due to pain and 
other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca), and incapacitating episodes.  The schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2012).  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  38 C.F.R. § 4.1 (2012).  In this 
case, the problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  In the absence of exceptional 
factors associated with the Veteran's service-connected 
lumbar spine disability, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
service-connected status post spinal fusion, lumbar spine, 
with radiculopathy, prior to July 27, 2009, and in excess of 
40 percent thereafter, is denied

An initial evaluation higher than 10 percent for service-
connected RLE radiculopathy is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


